Citation Nr: 1145765	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-08 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from April 30, 1985 to June 28, 1985.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In his March 2008 substantive appeal to the Board, the Veteran requested a personal hearing before a Veterans Law Judge, seated at the RO (i.e., Travel Board hearing).  The Veteran did not appear at the Travel Board hearing that was scheduled for July 14, 2009.  He did not present good cause for his failure to appear, nor did he request that the Board hearing be rescheduled; therefore, the appeal will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board finds that additional development is required prior to Board adjudication.  38 C.F.R. § 19.9 (2011).  

The Veteran claims that he developed a psychiatric disorder during his brief period of service.  The Veteran states that, by the end of his service, he felt a lack of motivation which was actually a symptom of an in-service psychiatric disorder.   He believes that he might have been discharged, in part, due to this perceived lack of motivation.  

In a August 2011 written brief presentation, the Veteran's representative notes that the Veteran's service personnel records are not part of the claims file, and contended that the service personnel records may show the reason for discharge, and possibly contain some evidence of psychiatric symptoms in service.   Accordingly, efforts to obtain a complete copy of the Veteran's service personnel records should be made before the Board renders a decision in this case.  38 C.F.R. § 3.159(c)(2) (2011).  See also 38 C.F.R. § 3.156(c) (2011). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should make arrangements to obtain the Veteran's complete service personnel records, from the National Personnel Records Center (NPRC) and/or any other appropriate source. 

2.  Following the completion of the requested action, the AMC/RO should then re-adjudicate the Veteran's claim for service connection for a psychiatric disorder.  If the benefits on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), and should be afforded an applicable opportunity to respond.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


